DETAILED ACTION

This application is a continuation-in-part of pending U.S. application Ser. No. 16/098,859 filed Feb. 19, 2019.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/06/2021 has been considered by the examiner.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 (a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 16/098,859, 371 application from PCT/EP2017/061239, and French Patent Application No. 1670219, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The limitation “the heat transfer surfaces of the first and the second heating plates comprise a thin strip made of malleable and compressible heat conducting material” in claim 4 and the limitation “the first and second dies are made of a material having a thermal conductivity 2 or 3 times higher than a thermal conductivity of a material of the heating plates” in claim 7 which are not provided in the specification or the claims of the prior-filed application, Application No. 16/098,859, 371 application from PCT/EP2017/061239, and French Patent Application No. 1670219.  Accordingly, claims 4 and 7 are not entitled to the benefit of the prior applications.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “152” in Pa [0043], “162” in Pa [0044], and “321” in Pa [0059].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “351” in Fig. 3A.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both a molding surface in Fig. 1 and a heating plate in Fig. 2; reference character “151” has been used to designate both heating plates in Fig. 1; and reference character “161” has been used to designate both heating surfaces in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 5 and 6 are objected to because of the following informalities: Applicant has been advised to cancel or amend one of claims 5 and 6 since two claims are the same. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the heat accumulator” in line 1. There is insufficient antecedent basis for this limitation in the claim.
The remaining dependent claim 10 is also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over De Meij (US 4,563,145).

With respect to claim 1, De Meij teaches a mold for shaping a material (“Two of these moulding blocks”, Co 2 li 38), comprising:
a first die (“a layer 4 and a mould 5”) comprising a first molding surface (“a layer 4 of a material of good thermal conductivity such as copper. A mould 5 containing the information is arranged in contact with the layer 4.”, Co 2 li 20-23);
a second die (“a layer 4 and a mould 5 of another moulding block”) comprising a second molding surface;
wherein the first and the second molding surfaces delimit a molding cavity configured to shape the material when the first and the second dies are brought in contact with each other and the mold is closed (“A moulding block of the kind described here can be used both in moulding by casting and in an injection-moulding process. Two of these moulding blocks with their moulds facing each other can be arranged in a press so that moulding can be carried out from two sides.”, Co 2 li 35-40);
a first heating plate (“a base plate 1 and a layer 3”, Co 2 li 9, 17) comprising a ferromagnetic material, having a thermal conductivity (“A layer 3 of a ferromagnetic material, such as iron”, Co 2 li17), configured to be heated by induction (“inductive heat production takes place in the layer 3”, Co 2 li 26-27), and to transfer heat from a heat transfer surface of the first heating plate to a receiving surface of the first die, other than the first molding surface (“The heat produced is now transferred through the layer 4 to the mould 5”, Co 2 li 29-31);
a second heating plate (“a base plate 1 and a layer 3 of another moulding block”) comprising a ferromagnetic material, having a thermal conductivity, configured to be heated by induction, and to transfer heat from a heat transfer surface of the second heating plate to a receiving surface of the second die, other than the second molding surface; and
wherein each of the first and the second heating plate comprising a heating channel (“a copper pipe”, Co 2 li 11), the heating channels of the first and the second heating plates (“A copper pipe 2 is embedded in the material of the plate 1”, Co 2 li 11-12) comprise an inductor (“The copper pipe 2 is wound to form a flat induction coil and its wall can be connected to a voltage source of alternating high-frequency voltage.”, Co 2 li 13-16).
De Meij further teaches that the copper pipe can be connected to a supply of cooling water (Co 2 li 12-13), i.e., the heating channel can be used as a cooling channel as well, but does not specifically teach a heating channel and a cooling channel separately.
However, one would have found it obvious to provide a heating channel and a cooling channel separately for the purpose of heating and cooling the mould, since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
It is noted that the limitation “a mold for shaping a material comprising a polymer matrix” is an intended use since the apparatus taught by the prior art is capable of performing the claimed operation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 2, De Meij as applied to claim 1 above further teaches that at least one of the first and the second heating plate comprises a heat accumulator (“a layer 3”, Co 2 li 17) heated by the inductor (“when current is passed through the wall of the pipe 2, inductive heat production takes place in the layer 3”, Co 2 li 25-27).

With respect to claim 4, De Meij as applied to claim 1 above does not specifically teach that the heat transfer surfaces of the first and the second heating plates comprise a thin strip made of malleable and compressible heat conducting material. However, the instant specification discloses that as non-limitative examples, said sheet is made of copper or of a copper alloy (Pa [0069]) and De Meij teaches the layer 4 of the die is made of a material of good thermal conductivity such as copper”, Co 2 li 20-21). Thus, one would have found it obvious to provide the layer 4 with the heating plate instead of the die for the purpose of the same result-to transfer the heat to the mould 5.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Meij (US 4,563,145) as applied to claim 2 above, and further in view of Ivy et al. (US 2017/0312944-of record).

With respect to claim 3, De Meij as applied to claim 2 above teaches the heat accumulator (“a layer 3”), but does not specifically teach that the heat accumulator comprises a phase changing material.
In the same field of endeavor, a curing system for heat curing of heat curable materials, Ivy teaches that a heating rod is used to transfer the heat to the heat curable material and includes a phase change material for controlling the temperature of the heat curable material.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify De Meij with the teachings of Ivy so that the one would include a phase change material in the heat accumulator for controlling the temperature of the material.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over De Meij (US 4,563,145) as applied to claim 1 above, and further in view of Iwami (US 2010/0183761). Additional supporting evidence provided herewith by “Thermal conductivity” (http://hyperphysics.phy-astr.gsu.edu/hbase/Tables/thrcn.html, 2015).

With respect to claims 5 and 6, De Meij as applied to claim 1 above teaches the dies (“a layer 4 and a mould 5”) and the layer 4 made of a material of good thermal conductivity such as copper (Co 2 li 20-21), but does not specifically teach that the first and second dies are made of an aluminum alloy.
In the same field of endeavor, mold for thermoplastic injection molding, Iwami teaches that the whole or a part of the cavity main body member is made of an aluminum alloy, copper, a copper alloy, or a steel material with heat conductivity not less than 0.30 cal/cm·sec·° C (Pa [0068]).
Since Iwami teaches the substutability of aluminum alloy for copper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify De Meij with the teachings of Iwami and substitute the aluminum alloy for copper for the purpose of obtaining the good heat conductivity.

With respect to claim 7, De Meij as applied to claim 1 above teaches that the layer 4 in the die is made of a material of good thermal conductivity such as copper (Co 2 li 20-21) and the layer 3 in the heating plate is made of a ferromagnetic material, such as iron (Co 2 li 17), but does not specifically teach that the first and second dies are made of a material having a thermal conductivity 2 or 3 times higher than a thermal conductivity of a material of the heating plates.
In the same field of endeavor, mold for thermoplastic injection molding, Iwami teaches that the whole or a part of the cavity main body member is made of an aluminum alloy, copper, a copper alloy, or a steel material with heat conductivity not less than 0.30 cal/cm·sec·° C (Pa [0068]).
Since Iwami teaches the substutability of aluminum alloy for copper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify De Meij with the teachings of Iwami and substitute the aluminum alloy for copper for the purpose of obtaining the good heat conductivity. In this modification, the thermal conductivity of the aluminum alloy used in Iwami is 0.31 cal/cm·sec·° C (Iwami, Pa [0121]) and the thermal conductivity of the iron is 0.163 cal/cm·sec·° C (See “Thermal conductivity”, http://hyperphysics.phy-astr.gsu.edu/hbase/Tables/thrcn.html, 2015), thus the thermal conductivity of the aluminum alloy is 1.9 times higher than the thermal conductivity of the iron. Even though this ratio taught by the prior art does not within the range of the claimed ratio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the aluminum alloy having the thermal conductivity 2 or 3 times higher than a thermal conductivity of iron, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to transfer the heat to the mould 5. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over De Meij (US 4,563,145) as applied to claim 1 above, and further in view of Filler (DE 102014114772A-of record _Machine Translation provided herewith).

With respect to claim 8, De Meij as applied to claim 1 above teaches that the heating plates comprises cooling channels to circulate the heat transfer fluid (“the copper pipe can be connected to a supply of cooling water, Co 2 li 12-13), but does not specifically teach that the first and second dies comprise cooling channels to circulate the heat transfer fluid.
In the same field of endeavor, a device for injection molding, Filler teaches that the device comprises a first molded part (1), a second molded part (2) which can be moved towards and away from the first molded part (1), with between the two molded parts (1, 2) a cavity (3) is shaped in the form of the injection-molded part to be produced, and a heater consists of a heating element (4) for heating the wall of the second molded part (2) in the area of the cavity (3) (page 1, Abstract). Filler further teaches that the cavity wall has cooling channels (7) to supply cooling air or coolant not only through the gap 5, but additionally or alternatively also through the cooling channels 7, if an improvement in the cooling performance should be necessary (Pa [0048 and Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify De Meij with the teachings of Filler and additionally provide the cooling channels in the cavity wall of the dies for the purpose of improvement in the cooling performance.

With respect to claim 9, De Meij as applied to claim 8 above teaches that the heat accumulator (“layer 3”) is a block made of iron which is inherently a heat expandable material, the heat accumulator contacts the receiving surface of a corresponding die (the lower surface of the layer 4) when heated by a thermal expansion of the heat accumulator (Fig.).

With respect to claim 10, De Meij as applied to claim 9 above teaches that the receiving surface of the corresponding die (the lower surface of the layer 4) and a heat transfer surface of the heat accumulator (the upper surface of the layer 3) are of complementary profiles (Fig.). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742